Exhibit 10.1

 

FIRST AMENDMENT

TO

CREDIT AGREEMENT

 

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 21, 2011 (the “Effective Date”), is entered into by and among Manhattan
Bancorp, a California corporation (the “Borrower”), the lenders party to the
Agreement (as defined below) (the “Lenders”) and Carpenter Fund Management
Company, LLC, a Delaware limited liability company, as administrative agent for
the Lenders (the “Administrative Agent”).

 

RECITALS

 

WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement, dated as of July 25, 2011 (the “Agreement”),
pursuant to which the Lenders have extended and made available to the Borrower
certain advances of money under a credit facility in the principal amount of up
to Seven Million Dollars ($7,000,000);

 

WHEREAS, concurrently with the execution of this Amendment, the Borrower is
entering into that certain Agreement and Plan of Merger and Reorganization (the
“Merger Agreement”) with Carpenter Fund Manager GP, LLC, a Delaware limited
liability company, Bank of Manhattan, N.A., a national banking association
(“Manhattan”), CGB Holdings, Inc., a Delaware corporation, and Professional
Business Bank, a California chartered commercial bank (“PBB”), that provides
for, among other things, the merger of PBB with and into Manhattan; and

 

WHEREAS, the parties hereto find it necessary and desirable to make certain
changes to the Agreement as more particularly described herein.

 

NOW THEREFORE, in consideration of the foregoing premises and the agreements
herein contained, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

AGREEMENT

 

1.                                       Definitions.  All capitalized terms
used in this Amendment and not otherwise defined herein shall have the meanings
ascribed to such capitalized terms in the Agreement.

 

2.                                       Amendments Effective as of the
Effective Date.  The following amendments to the Agreement shall be effective as
of the Effective Date:

 

(i)                                     The following is hereby added as Section
1.04 of the Agreement:

 

“SECTION 1.04.           Superseding Provisions.  Notwithstanding anything to
the contrary in this Agreement, the negotiation, execution and delivery of the
Merger Agreement (including any and all agreements and instruments related
thereto), and the consummation of the transactions contemplated thereby, are
expressly permitted under this Agreement and the other Loan Documents and shall
not be

 

--------------------------------------------------------------------------------


 

deemed to implicate, conflict with, violate or constitute a breach under any
provisions of this Agreement or the other Loan Documents.”

 

(ii)                                  The reference in Section 6.01(i) of the
Agreement to “$18,000,000” is hereby deleted and replaced with “$16,000,000.”

 

3.                                       Amendments Effective as of the Closing
of the Merger.  The following amendments to the Agreement shall be effective as
of the Closing Date (as defined in the Merger Agreement):

 

(i)                                     All references in the Agreement to
“Stock Pledge Agreement” and “Stock Pledge and Security Agreement” are hereby
deleted in their entirety.

 

(ii)                                  Section 2.13 of the Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“SECTION 2.13.           Collateral.  All Borrowings and Loans shall be
unsecured.”

 

(iii)                               Section 5.05 of the Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“SECTION 5.05.           Intentionally Omitted.”

 

(iv)                              Section 5.06 of the Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“SECTION 5.06.           Intentionally Omitted.”

 

(v)                                 Section 5.07 of the Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“SECTION 5.07.           Intentionally Omitted.”

 

(vi)                              Section 6.08 of the Agreement is hereby
deleted in its entirety and the following is substituted in lieu thereof:

 

“SECTION 6.08.           Limitation on Leases.  The Borrower will not, and will
not permit any Subsidiary to acquire ownership of any real property, or permit
the amount paid by it for lease obligations under operating leases to which the
Borrower or any Subsidiary is a party (including any such leases entered into in
connection with the sale leaseback transactions) for any fiscal year of the
Borrower to exceed $200,000; provided, however, that the foregoing limitation
shall not apply to any real property acquired by, or lease obligations assumed
by, the Borrower in connection with the Merger.”

 

(vii)                           Section 6.11 of the Agreement is hereby deleted
in its entirety and the following is substituted in lieu thereof:

 

“SECTION 6.11.           Intentionally Omitted.”

 

2

--------------------------------------------------------------------------------


 

4.                                       Termination of Stock Pledge Agreement. 
Effective as of the Closing Date (as defined in the Merger Agreement), the Stock
Pledge Agreement shall be terminated, and the Pledged Collateral (as defined in
the Stock Pledge Agreement) shall be released at such time, including, within
three (3) days following the Closing Date, (i) the delivery to the Borrower by
the Administrative Agent of the original Pledged Shares (as defined in the Stock
Pledge Agreement) and original stock power(s) related thereto and (ii) the
delivery to the Borrower by the Administrative Agent of evidence of termination
of any and all UCC-1 Financing Statements of record as against Borrower in
respect of the Pledged Collateral.

 

5.                                       Terms of Agreement.  Except as
expressly modified hereby, all terms, conditions and provisions of the Agreement
shall continue in full force and effect.

 

6.                                       Conflicting Terms.  In the event of any
inconsistency or conflict between the Agreement and this Amendment, the terms,
conditions and provisions of this Amendment shall govern and control.

 

7.                                       Severability.  Any provision of this
Amendment that is held by a court of competent jurisdiction to be invalid or
unenforceable shall not impair or invalidate the remainder of this Amendment and
the effect thereof shall be confined to the provisions so held to be invalid or
unenforceable.

 

8.                                       Successors and Assigns.  This Amendment
is binding upon and shall inure to the benefit of Borrower, Agent, Lenders and
their respective successors and permitted assigns, except as limited by
applicable law and/or by the terms of the Agreement.

 

9.                                       Headings.  The headings in this
Amendment are for purposes of reference only and shall not otherwise affect the
meaning or interpretation of any provision hereof.

 

10.                                 Governing Law.  THIS AMENDMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
CALIFORNIA, WITHOUT REGARD TO THE PRINCIPLES OF CONFLICT OF LAWS.

 

11.                                 Integration.  This Amendment (and all
Exhibits attached hereto, which are hereby incorporated by reference in this
Amendment) and the Agreement, as modified hereby, constitute the entire
agreement among the parties hereto and supersedes all prior and contemporaneous
agreements, oral or written, among the parties concerning the subject matter
hereof.  No term of this Amendment shall be amended, supplemented, modified or
waived except by a writing signed by the parties hereto.

 

12.                                 Construction.  Each party to this Amendment
has reviewed and participated in the formulation of the components of this
Amendment.  Accordingly, this Amendment shall be construed simply according to
its fair meaning and not strictly for or against any party.

 

13.                                 Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which, taken together, shall constitute one and the same agreement.

 

[Remainder of page intentionally left blank; signature page follows.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

 

 

MANHATTAN BANCORP, as Borrower

 

 

 

By:

/s/ Jerry L. Robinson

 

Name:

Jerry L. Robinson

 

Title:

President and Chief Executive officer

 

 

 

 

 

CARPENTER FUND MANAGEMENT

 

COMPANY, LLC, as Administrative Agent

 

 

 

By:

/s/ James B. Jones

 

Name:

James B. Jones

 

Title:

Managing Member

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND, L.P., as Lender

 

 

 

By:

/s/ James B. Jones

 

Name:

James B. Jones

 

Title:

Managing Member

 

 

 

 

 

CARPENTER COMMUNITY BANCFUND-A, L.P., as Lender

 

 

 

By:

/s/ James B. Jones

 

Name:

James B. Jones

 

Title:

Managing Member

 

 

4

--------------------------------------------------------------------------------